Citation Nr: 0017335	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  96-31 859A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for asbestosis.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active service from July 1961 to May 1967.

This appeal arises from the April 1996 rating decision from 
the Roanoke, Virginia Regional Office (RO) that denied the 
veteran's claims for service connection for restrictive and 
obstructive lung process and for asbestosis.  A Notice of 
Disagreement was filed in April 1996 and a Statement of the 
Case was issued in August 1996.  A substantive appeal was 
filed in August 1996 with no hearing requested.


FINDINGS OF FACT

1.  Although the veteran has reported a history of asbestos 
exposure in service, there is no medical evidence of record 
of asbestosis or any asbestos-related disorder.

2.  There is no competent medical evidence linking the 
veteran's current COPD to his military service; the claim is 
not plausible.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
asbestosis is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

2.  The claim of entitlement to service connection for COPD 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

A service personnel record indicates that the veteran's 
assignments included Recruit training from July 1961 to 
October 1961 at a training center in California; student from 
October 1961 to May 1962 at a center in California; Radio Man 
SN from May 1962 to October 1963 on board a ship; and Radio 
Man 3 from October 1963 to September 1965 on board a ship.   

On a service enlistment examination in June 1961, no history 
of shortness of breath, pain or pressure in chest, or chronic 
cough was reported.  A history of whooping cough was 
reported.  On examination, the veteran's lungs and chest were 
clinically evaluated as normal.  

A chest x-ray from July 1961 showed that no defects were 
noted.

In April 1963, the veteran was seen with complaints of a cold 
and cough.  

A chest x-ray from February 1964 was within normal limits.  

In July 1964, the veteran was seen with complaints of chest 
pain for about two weeks that was centered in the upper left 
quadrant of the chest.  He had a nonproductive cough.  The 
retrosternal chest pain was accentuated by coughing.  He had 
questionable dyspnea on exertion.  The veteran denied chills 
or fever.  He smoked five to six cigarettes a day.  The 
physical examination was normal except for post nasal drip.  
The impression included intercostal myositis.

On a discharge and immediate reenlistment examination in 
December 1964, the veteran's lungs and chest were clinically 
evaluated as normal.  A chest x-ray was within normal limits.  

On a separation examination in May 1967, the veteran's lungs 
and chest were clinically evaluated as normal.  A chest x-ray 
was within normal limits.

A VA hospital report covering September 1987 to October 1987 
includes a notation that diagnoses noted but not treated 
included congenital prominent upper sternum.  It was 
indicated that pulmonary function tests were performed.  A 
chest x-ray showed mild COPD changes.  

A VA hospital report covering October 1987 to December 1987 
included that an epidermoid inclusion cyst of the right 
posterior thorax was incised and drained.  

A VA hospital record from January 1988 shows that the veteran 
had complaints to include chest pain located in the 
midsternal region that was dull in nature.  He stated this 
had been occurring for approximately five years.  During the 
last episode, the veteran noted that the pain radiated to the 
left arm.  He was noted to have tachycardia.  The veteran 
stated that he quit smoking ten years ago.  Prior to that 
time, he had smoked two packs of cigarettes per day for about 
20 years.  On examination, the lungs were clear to 
auscultation and percussion.  

A VA record from March 1988 indicates that the veteran was 
seen for treatment for Marfan's Syndrome.  He reported 
complaints of pain in the arm sometimes without [sic] chest 
pain.  He reported a little chest pain most of the time.  On 
examination, the lungs were clear.

A VA hospital report from April 1988 includes that a chest x-
ray was within normal limits.  

A VA hospital report covering June 1988 to August 1988 
includes that a chest x-ray revealed mild linear atelectasis 
right basis.  

In May 1994, the veteran was found to be incompetent.

In March 1995, the veteran's spouse filed a claim for the 
veteran for service connection for asbestosis.

VA outpatient records from November 1990 to March 1995 
include that in November 1990 the veteran had complaints to 
include difficulty breathing.  He had a history of paranoid 
schizophrenia and Marfan's syndrome.  

In January 1995, the veteran was seen requesting a work up of 
asbestos exposure.  He had complaints of dyspnea four to five 
year ago.  He had a history of orthopnea.  He had positive 
paroxysmal nocturnal dyspnea on occasion.  He was able to go 
up one flight of steps.  He did not have a cough.  He had 
wheezing on occasion with dyspnea.  He had substernal chest 
pain on exertion with dyspnea.  He quit smoking 17 years ago 
and smoked for 20 years prior to that.  He had worked for a 
mirror company, with no chemical or asbestos exposure.  He 
was in the service on two ships as a radio operator and 
cleaned pipes wrapped with asbestos from 1961 to 1963.  He 
had no known allergies.  On examination, the lungs were clear 
to auscultation.  The assessment included that the veteran 
wanted an evaluation for asbestos exposure.  

In March 1995, the veteran was seen with complaints that he 
had shortness of breath.  He had a history of asbestos 
exposure.  He quit smoking 17 years ago, and had smoked one 
pack per day.  He had a history of orthopnea and paroxysmal 
nocturnal dyspnea.  He stated he was a little short of breath 
at rest for two years.  On examination, the lungs were clear 
to auscultation bilaterally.  The impression included 
combined restrictive and obstructive process, mainly 
restrictive; and mild obstructive lung disease with no 
response to bronchodilators.  The veteran was sent for a 
cardiology consultation for dyspnea that was not explained by 
pulmonary findings.  

By rating action of April 1996, service connection for 
restrictive and obstructive lung process and service 
connection for asbestosis was denied.  The current appeal to 
the Board arises from this action.

A VA hospital report from June 1995 includes that the veteran 
was admitted for surgical treatment of mitral regurgitation.  
On admission he had complaints of dyspnea on exertion, three 
pillow orthopnea, and increasing frequency and severity of 
shortness of breath over the past year.  He also had 
associated complaints of fatigue, weakness, and a dull 
constant chest pain over the left chest occasionally 
involving the entire chest.  His past medical history 
included chronic obstructive pulmonary disease.  The veteran 
had a twenty year smoking history.  On examination of the 
lungs, the veteran had coarse breath sounds bilaterally.  No 
crackles, rales, or wheezes were noted.  

A VA record from February 1997 indicates that the veteran was 
seen at the cardiology clinic.  He denied complaints of 
dyspnea, paroxysmal nocturnal dyspnea, and chest pain.  On 
examination, the chest was clear to auscultation and 
percussion.  

A VA record from March 1997 shows that the veteran was seen 
with complaints of shortness of breath when he walked.  He 
had been referred by cardiology for evaluation for possible 
asbestosis.  His chief complaint was chronic dyspnea on 
exertion.  He was a poor historian but stated that this had 
been present for years.  He was very limited in his 
activities.  There was no fever, chills, sweating, cough, or 
sputum.  He had no chest pain or congestive heart failure 
symptoms.  His past medical history included COPD.  As to 
asbestos, the veteran reported that he was exposed in the 
Navy to pipe insulation; however, it was unclear as to 
intensity or protective devices.  On examination the lungs 
were clear to auscultation without wheeze.  A chest x-ray 
from 1995 indicated hyperinflation and there were no definite 
signs of asbestos.  The problems included chronic dyspnea on 
exertion likely secondary to mitral regurgitation, pulmonary 
hypertension, and COPD; severe mitral regurgitation with 
pulmonary hypertension; COPD; and history of asbestos 
exposure without clear cut evidence of pulmonary disease.  

A VA chest x-ray from March 1997 showed emphysematous lung 
changes with hyperinflated lungs, normal sized heart, and 
prominent pulmonary arteries.  Lung fields were clear of any 
acute infiltrates or masses.  The impression included COPD 
without any acute parenchymal process.  

A VA record from June 1997 shows the veteran was seen with 
complaints of not feeling well and feeling weak.  He 
complained of shortness of breath.  He did not have cough or 
chest pain.  On examination, the lungs were clear to 
auscultation.  The diagnostic impressions included COPD.

A VA discharge progress note from July 1998 includes 
discharge diagnoses of on Axis I, paranoid schizophrenia, 
major depressive episode with suicidal ideation, anxiety 
disorder not otherwise specified, and on Axis III, Marfan's 
syndrome, COPD, murmur, and question of asbestosis.  

II.  Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1999). 

A claimant seeking benefits under a law administered by the 
Secretary of the Department of Veteran Affairs shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  The Secretary has the duty to assist a claimant in 
developing facts pertinent to the claim if the claim is 
determined to be well grounded.  38 U.S.C.A.  § 5107(a).  
Thus, the threshold question to be answered is whether the 
veteran has presented a well grounded claim; that is, a claim 
which is plausible.  If he has not presented a well grounded 
claim, his appeal must fail, and there is no duty to assist 
him further in the development of his claim as any such 
additional development would be futile.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  

In general, to sustain a well grounded claim, the claimant 
must provide evidence demonstrating that the claim is 
plausible; mere allegation is insufficient.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  The determination of 
whether a claim is well grounded is legal in nature.  King v. 
Brown, 5 Vet. App. 19 (1993).  A well grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
38 U.S.C.A. § 5107(a).  Murphy v. Derwinski, 1 Vet.  App. 78, 
81 (1990).  To be well grounded, a claim must be accompanied 
by supportive evidence, and such evidence must justify a 
belief by a fair and impartial individual that the claim is 
plausible.  Where the determinative issue involves a question 
of either medical causation or diagnosis, medical evidence is 
required to fulfill the well grounded claim requirement of 38 
U.S.C.A. § 5107(a).  Lathan v. Brown, 7 Vet. App. 359 (1995).

In particular, establishing a well-grounded claim for service 
connection generally requires medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) (expressly 
adopting definition of well- grounded claim set forth in 
Caluza, supra), petition for cert. filed, No. 97-7373 (Jan. 
5, 1998); Heuer v. Brown, 7 Vet. App. 379 (1995); Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  

The second and third Caluza elements can also be satisfied by 
evidence that a condition was "noted" during service or 
during an applicable presumption period; evidence showing 
post-service continuity of symptomatology; and medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  See 
38 C.F.R. § 3.303(b) (1999); Savage v. Gober, 10 Vet. App. 
488, 495-97 (1997).  In the case of a disease only, service 
connection also may be established by evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statue or regulation, during the applicable presumption 
period and present disability from it.  Savage, 10 Vet. App. 
at 495.

A.  Asbestosis

As to the claim for service connection for asbestosis or 
other asbestos-related disease, the Board notes that there 
has been no specific statutory guidance with regard to these 
claims, nor has the Secretary promulgated any regulations.  
However, VA has issued a circular on asbestos-related 
diseases, entitled Department of Veterans Benefits, Veteran's 
Administration, DVB Circular 21-88-8, Asbestos-Related 
Diseases (May 11, 1988) [hereinafter "DVB Circular"], that 
provided some guidelines for considering compensation claims 
based on exposure to asbestos.  The provisions of that 
circular are now incorporated in VA Adjudication Procedure 
Manual, M21-1, Part VI, par. 7.21 (hereinafter M21-1), which 
provides that asbestos fiber masses have a tendency to break 
easily into tiny dust particles that can float in the air, 
stick to clothes, and may be inhaled or swallowed.  
Inhalation of asbestos fibers can produce fibrosis and 
tumors.  The most common disease is interstitial pulmonary 
fibrosis (asbestosis).  Asbestos fibers may also produce 
pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of pleura and peritoneum, lung cancer, and 
cancers of the gastrointestinal tract.  Cancers of the larynx 
and pharynx as well as the urogenital system (except the 
prostate) are also associated with asbestos exposure.

It is also noted in the M21-1, that many people with 
asbestos-related diseases have only recently come to medical 
attention because the latent period varies from 10 to 45 or 
more years between first exposure and development of disease.  
In addition, exposure to asbestos may be brief (as little as 
a month or two) or indirect (bystander disease).  M21-1, Part 
III, par. 5.13 and Part VI, par. 7.21.

The Court has indicated that, while the appellant, as a lay 
person, is not competent to testify as to the cause of his 
disease, he is competent to testify as to the facts of his 
asbestos exposure.  See McGinty v. Brown, 4 Vet. App. 428, 
432 (1993).  The Board notes that, in this case, the veteran 
has essentially asserted that he was exposed to asbestos in 
the early 1960s, while cleaning pipes on board ship in the 
service.  Solely for the purpose of determining the well 
groundedness of his claim, the veteran's contentions are 
deemed credible.

However, even assuming that the veteran was exposed to 
asbestos for purposes of determining the well groundedness of 
his claim, the Board notes that the medical record is 
entirely negative for any evidence of a diagnosis of 
asbestosis, or any other current disability due to exposure 
to asbestos.  A VA record from March 1997 specifically 
regarding asbestosis noted that there was no clear cut 
evidence of pulmonary disease.

As there is no current medical evidence to establish the 
presence of asbestosis or a disability related to asbestos 
exposure as claimed on appeal, there can be no valid claim.  
Rabideau v. Derwinski, 2 Vet. App. 141 (1992); and Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  The only evidence that 
would support the veteran's claim is found in his statements; 
however, lay evidence is inadequate to establish a medical 
diagnosis.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The veteran having failed to present evidence of a plausible 
claim for entitlement to service connection for asbestosis, 
that claim must be denied.

B.  COPD

The veteran is claiming that he currently has COPD that was 
incurred during service.  The service medical records are 
silent regarding complaints, clinical findings, and diagnoses 
of COPD.  The evidence in this case reveals that the first 
postservice evidence of COPD was many years postservice when 
chest x-rays noted in a September 1987 to October 1987 
hospital report showed mild COPD changes.

The veteran has submitted no competent medical evidence to 
establish a nexus between any current COPD and his service.  
The only evidence that would support the veteran's claim is 
found in his statements.  However, lay evidence is inadequate 
to establish a medical nexus.  Epps v. Gober, 126 F.3d 1464 
(1997).  Since all three criteria to establish evidence of a 
well-grounded claim have not been met, it follows that the 
veteran's claim must be denied based on his failure to submit 
evidence of a well-grounded claim.  Absent a well-grounded 
claim, the Board has no duty to assist or decide the case on 
its merits.  The veteran having failed to present evidence of 
a plausible claim for entitlement to service connection for 
COPD, that claim must be denied.

In this case, the undersigned notes that a VA hospital 
discharge progress note from July 1998 was associated with 
the file to which a Supplemental Statement of the Case had 
not been issued.  However, this is harmless error because the 
evidence continues to indicate that there is no current 
diagnosis of a lung disability related to asbestos exposure. 

Further, while the representative has argued that the VA has 
a duty to assist claimants whose claims are not well 
grounded, this proposition has been rejected by the United 
States Court of Appeals for Veterans Claims.  On July 14, 
1999, the Court affirmed a September 6, 1996 Board decision 
which denied claims for service connection for several 
disabilities as not well grounded.  Morton v. West, 12 Vet. 
App. 477 (1999).  In that case, the Court addressed and 
rejected the appellant's argument on appeal that, by virtue 
of various regulations, VA ADJUDICATION PROCEDURE MANUAL M21-1 
provisions, and Compensation & Pension Service (C&P) policy 
concerning the development of claims, VA had taken upon 
itself a duty to assist in fully developing the facts 
pertinent to a claim even in the absence of a well-grounded 
claim.  Because there is no duty to assist under 38 U.S.C.A. 
§ 5107(a) absent the submission of a well-grounded claim, see 
Epps v. Gober, 126 F.3d 1464, 1467 (Fed. Cir. 1997), cert. 
denied, 118 S. Ct. 2348 (1998), the Court held that the 
Secretary cannot undertake to assist a veteran in developing 
facts pertinent to his or her claim until such a claim has 
first been established.  In the order, the Court addressed 
and rejected the request of a judge for en banc 
consideration.  Morton v. West, 12 Vet. App. 477 (1999) (per 
curiam).

While the veteran's representative in October 1998 requested 
that the veteran be examined and a medical opinion be 
provided regarding a lung disability, 38 C.F.R. § 3.326 
(1999), in pertinent part reads,

...(a)  Where there is a well-grounded 
claim for disability compensation or 
pension but medical evidence accompanying 
the claim is not adequate for rating 
purposes, a Department of Veterans 
Affairs examination will be authorized.  
This paragraph applies to original and 
reopened claims as well as claims for 
increase submitted by a veteran, 
surviving spouse, parent, or child....

As the veteran has not presented well grounded claims for 
service connection for asbestosis or COPD, an examination is 
not required.  38 C.F.R. § 3.326(a).


ORDER

As a well grounded claim has not been presented, entitlement 
to service connection for asbestosis is denied.

As a well grounded claim has not been presented, entitlement 
to service connection for COPD is denied.


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 


